DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the notional connection line extending between the first and second sensor element which intersects a contact area formed between the spherical section of the joint body and the joint housing or between the spherical section of the joint body and a bearing shell associated with the joint housing” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites that the first and second sensor elements are arranged in such manner that a notional connection line that extends between the first and second sensors intersects a contact area formed between the spherical section of the joint body and the joint housing or between the spherical section of the joint body and a bearing shell associated with the joint housing.  This notional connection line is not shown in the drawings or adequately described in the specification and is therefore unclear.  Clarification and correction is required.
Claim 28 recites that the cover is supported at a higher level of the recess.  However, claim 27 recites that the recess can be filled by the second sensor element or by the second sensor element and a supplementary cover.  Taking the option in claim 27 that the recess is filled by the second sensor element (without the cove)r, then the recitation of “the cover” in claim 28 is unclear.  To overcome this rejection, claim 28 should positively recite that the recess is filled by the second sensor element and the supplementary cover at the beginning of the claim.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103527620 (Penghao) (provided by the Applicant).
Regarding claim 17, Penghao discloses a ball joint 3 for a vehicle chassis, the ball joint having a joint housing 1 and a joint body 3 with a spherical section (See Fig 1), the joint body 3 being held around its spherical section by the joint housing 1 so that the 
Regarding claim 18, Penghao shows that the spherical section of the joint body 3 is in contact with the joint housing 1.  (Shown in Fig 1).
Regarding claim 19, Penghao discloses a bearing shell 6 is associated with the joint housing 1, which is in direct contact with the spherical section of the joint body 3.  (See Fig 1 and note that both the housing and bearing shell 6 are in direct contact with the spherical section of the joint body 3.
Regarding claim 20, as best understood, Penghao shows that the first and second sensor elements are arranged relative to one another in such manner that a notional connection line extending therebetween that intersects a contact area formed between the spherical section of the joint body and the joint housing (See Fig 3 and the contact area between elements 4 and 5.
Regarding claim 22, Penghao shows the ball joint as a radial joint and with the joint body 1 in the form of a ball stud with a longitudinal axis.  (See Fig 1 with hashed line showing the longitudinal axis.)

Regarding claim 24, Penghao discloses that the sensor arrangement is based on a magnetic measurement principle.  (See Abstract).
Regarding claim 25, Penghao discloses a magnetic field sensor and a permanent magnet.  (See Abstract).
Regarding claim 26, Penghao discloses that the joint body 3 has a recess (at location 4 in Figs 1 and 3) in an area of the spherical section in a form of a bore for the sensor element.
Regarding claim 27, Penghao discloses that the recess is filled with the second sensor element 4 such that the joint body 1 has an uninterruptedly spherical section shaped external contour. (See Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103527620 (Penghao) (provided by the Applicant) in view of US Pub 2009/0016811 (Spratte).
.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103527620 (Penghao) (provided by the Applicant) in view of US Pub 2011/0204881 (Spratte2).
Regarding claim 30, Penghao discloses a ball joint that detects the angular position of the joint body relative to the joint housing but does not disclose that the joint body and the joint housing are associated with different chassis elements.  However, Spratte2 discloses a ball joint with a magnetic sensor to detect deflections of the ball joint where the joint body 2 associate with on chassis element 5 (formed in the wheel carrier) and the joint housing 1 is associated with another chassis element 10.  (See Para [0020] in Spratte). Since the joint body and joint housing are connected to different chassis elements, the sensor of Penghao would detect the relative angular position to each other of the two chassis elements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ball joint of Penghao in the environment of Spratte2, because the ball joint of Penghao provides three-dimensional angle measurement such that no influence on the movement accuracy and the mechanical property of ball joint and no damage on the structure of the ball joints. (See Abstract of Penghao).
31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103527620 (Penghao) (provided by the Applicant) in view of US Pub 2018/0230899 (Paulov).
Regarding claim 31, Penghao discloses a method for producing a joint body for a ball joint where the ball joint has a joint housing 1 and a joint body 3 with a spherical section (See Fig 1), the joint body 1 being held around its spherical section by the joint housing (Fig 1) so that the joint body is movable relative to the joint housing in an articulated manner, and a sensor arrangement comprising a first sensor element 5 associated with the joint housing and a second sensor element 4 associated with the joint body, the second sensor element cooperates with the first sensor to detect a position of the joint body relative to the joint housing (See Abstract), the second sensor 4 arranged in an area of the spherical section of the joint body, the method comprising: preparing the joint body, producing a recess (at 8 in Fig 3) in an area of the spherical section of the joint body 3, inserting the second sensor element 4 into the recess.  Penghao does not disclose surface machining the joint body to produce a spherical section shaped external contour of the spherical section with an uninterrupted spherical contour of the spherical section.  However, Paulov discloses that the method of surface machining the joint body/socket to correspond to the ball surface is well known. (See Paulov at Para [0007, 0009, and 0034].  Other references listed in the PTO 892 form disclose the use of machining the spherical surface of the joint body/socket)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the known method of machining the spherical surface of the ball, spherical socket or joint body to provide the surfaces to lie within the manufacturing .
Allowable Subject Matter
Claims 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form. US Pub 2006/0228167 (Spratte) discloses sensor elements within the ball and socket/joint housing.  US Pub 2015/0273966 (Nilsson) and USPN 8757648 (Winter) disclose the method of machining the spherical surfaces of the ball and socket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616